Citation Nr: 1224397	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO. 04-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for right and left leg disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from December 1998 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The RO denied service connection for arthritis of the legs. 

This matter was previously before the Board in October 2002, April 2008 and August 2008. The Board subsequently remanded the claim for additional development each of those times.

The Veteran testified at a Board hearing held at the local VA office in April 2010. In February 2012, the Board informed the Veteran that the Veterans Law Judge that had conducted his hearing was no longer employed by the Board and advised him that he was entitled to another hearing. In late February 2012, the Veteran informed the Board that he did not wish to appear at another hearing and to consider his case on the evidence of record. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As noted in the last Board remand, the issue of entitlement to an effective date earlier than December 8, 2004 for the grant of service connection for PTSD was raised at the Travel Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has a bilateral leg disorder related to his military service, including due to his receipt of grenade shrapnel to both thighs. 

The service treatment records document a shell fragment wound to the left knee in October 1969. The post-service evidence of record also generally documents various findings regarding the Veteran's legs. In June 1970, a VA examiner noted that the Veteran had scars on the left thigh and that there appeared to be no muscle damage or loss. An x-ray at that time documented a finding of a normal left thigh. In December 1999, a VA examiner found the Veteran to have shrapnel scars on both thighs and minimal degenerative joint disease of the knees and hips by x-ray.

In an April 2005 VA examination, the examiner diagnosed the Veteran with a shrapnel injury to the left inner thigh with minimal scar formation and noted the Veteran's complaints of weather-related pain to the left hip, lower leg and knee. The VA examiner found no relationship between the Veteran's shrapnel injury and his intermittent complaints of pain in the left knee, left hip and left lower leg. The examiner, however, did not provide an explanation as to how he reached that opinion.

The Veteran received a private April 2005 medical examination, by Dr. S.C.S., wherein Dr. S.C.S. found the Veteran's musculoskeletal somatic dysfunction to have a multifactorial etiology, including the service-related trauma and the prior and subsequent traumatic injuries noted in the Veteran's history.

In an April 2008 VA examination report, the Veteran denied having any leg problems, other than his superficial shrapnel injuries. The examiner diagnosed him with shrapnel injuries to the lower legs with residuals of scars without functional limitations.

In the August 2010 Board remand, the Board requested that new x-ray studies (essentially of both the hips and knees) should be completed, with a new VA examination to provide an opinion regarding the likely etiology of any diagnosed leg disorders, including consideration of the Veteran's reports of leg numbness following service in 1970. 

In October 2010, the most recent VA examiner noted that recent x-rays of the bilateral hips did not reveal any fracture, dislocation, bone destruction or joint space abnormality. The examiner opined that it is likely that the etiology of his bilateral leg disorder is minimal degenerative joint disease not radiologically detectable on recent x-rays. The October 2010 VA examiner further noted that the Veteran has several risk factors for developing degenerative joint disease of the bilateral hips, including but not limited to, age, obesity, and an occupation involving exertional activities (construction work, etc). The examiner stated that the etiology of his bilateral leg disorder could not be attributed solely to his service related activities without resort to mere speculation.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board notes that the October 2010 VA examiner only appears to have addressed the Veteran's hip claims, but did not address the claimed knee disorders or the Veteran's reported leg numbness, though the examiner did note no gross focal sensory deficit.

A new VA examination is in order to attempt to ascertain the likelihood that the Veteran has a right and/or left leg disorder related to service. Any new examination and etiological opinion must show full consideration of any records of medical treatment for related injury or complaints during service as well as the above noted records associated. 

The Board also notes that the last VA medical records associated with the claims file were from August 2009 and that the record indicates that the Veteran receives continuing treatment from VA. Prior to any examination, an attempt should be made to obtain copies of any outstanding records of pertinent medical treatment. 

Accordingly, the case is REMANDED for the following actions:

1. Enlist the assistance of the Veteran to ascertain whether there may exist any outstanding records of pertinent VA or private medical treatment for problems associated with either leg. After obtaining any necessary release forms, the RO/AMC shall request and obtain any private or VA medical records not already associated with the claims file, including records from August 2009 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any requested medical records have been associated with the claims file, the RO/AMC shall request a new medical examination and opinion from a physician. The physician should review the claims file, including the above noted records of in-service leg injury and post service injuries, and provide a diagnosis for any current disorder(s) of the right and/or left leg(s). For each diagnosed disorder, the examiner should provide a medical opinion as to whether it is at least as likely as not that such disorder is related to some aspect of the Veteran's period of service, including his in-service shrapnel injury. 

The VA examiner should base his or her opinion on examination findings, including x-rays or other diagnostic studies, as well as a review of the claims file, including review of records of treatment during service and records associated with after his service, the Veteran's statements, and a copy of this remand. 

The examiner is requested to render opinions addressing each of the following questions: 

a)  Does the Veteran have a current disability of the right and/or left leg (including to the hip(s), knee(s), nerve(s) and/or other aspect of the leg)?  

b)  Is it at least as likely as not (50% probability or greater) that the right and/or left leg disorder was caused by some aspect of the Veteran's service, specifically including his the incident surrounding his receipt of shrapnel wounds to the legs? 

For purposes of the opinion being sought, the examiner should specifically consider the following:

	all service treatment records, VA medical records, private medical records, the Veteran's lay statements of record, and the medical treatise evidence of record; and

	any medical principles which apply to the facts and medical issue at hand.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete explanation must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

3. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

